Citation Nr: 0009258	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  95-28 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
right kidney, status post radical right nephrectomy, as 
secondary to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
January 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision from the 
Phoenix, Arizona Department of Veterans Affairs (VA) Regional 
Office (RO).  

In November 1998 the Board remanded the above issue for 
further development.  That development was completed, and the 
case has since been returned to the Board for further 
appellate review.  

In October 1999 the veteran submitted a statement directly to 
the Board without first submitting it to the agency of 
original jurisdiction.  However, referral is not warranted in 
this case, as the assertions made in this statement 
essentially duplicates previous assertions made by the 
veteran which have been received by the RO.  38 C.F.R. § 
19.37 (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The probative medical evidence shows that the veteran's 
adenocarcinoma of the right kidney is not causally related to 
any inservice radiation exposure.  


CONCLUSION OF LAW

Adenocarcinoma of the right kidney, status post radical right 
nephrectomy, claimed as secondary to radiation exposure, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991);  38 C.F.R. §§ 3.303(d), 
3.309(d), 3.311 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show no documentation of treatment of 
adenocarcinoma of the right kidney or other kidney disorders.  
Service records show that the veteran served aboard the USS 
SHANGRI-LA from September 15, 1944 to December 4, 1945.  
Service records show that the veteran participated, in 
pertinent part, in a series of attacks against the enemy in 
the Hokkaido, Tokyo, and Honshu areas during the period from 
July 1, 1945 through August 15, 1945.  More specifically, 
they indicate that, while he was stationed on the USS 
SHANGRI-LA, he participated in Third Fleet Operations against 
Japan during the period July 10, 1945 to August 15, 1945.  

In March 1994 the veteran was admitted to the Phoenix VA 
Medical Center (VAMC) for evaluation of symptoms of bladder 
outlet obstruction.  It was noted, and VA records indicate 
that the veteran had been receiving previous treatment dating 
back to 1991 for complaints regarding his bladder.  A renal 
arteriogram was performed revealing a hypovascular mass in 
the lower pole of the right kidney.  A radical right 
nephrectomy was subsequently performed.  The diagnosis was, 
in pertinent part, adenocarcinoma of the right kidney.  

In June 1994 the veteran filed a claim for service connection 
for cancer of the right kidney as secondary to fallout from 
the atomic bomb dropped on Hiroshima.  He stated that he was 
on the USS SHANGRI-LA when the bomb was detonated and that he 
observed the effects of it on the sky from the flight deck.  

In a July 1994 letter, the veteran stated that he was on the 
USS SHANGRI-LA, the day the Hiroshima bomb was dropped, and 
that it was his duty to monitor the exercise.  He reported 
being directly in the fallout while on the flight deck; he 
reported that the air felt charged and was as if every hair 
on his arms were "standing straight."  He stated that they 
were also asked to be monitors for the Nagasaki drop.  

The veteran reported being part of a special convoy who were 
the first group to land on Japan proper after Japan had 
agreed to surrender.  He stated that this group was sent to 
Japan proper the day after Japan surrendered.  He reported 
being there for four or five days and stated that he assumed 
that he was near Nagasaki but that he had never been told 
where he specifically was.  

In February 1995 the Defense Nuclear Agency (currently the 
Defense Threat Reduction Agency (DTRA)) confirmed that the 
veteran served aboard the USS SHANGRI-LA during the American 
occupation of Japan.  On the dates of the bombing of 
Hiroshima and Nagasaki (August 6 and August 9, 1945, 
respectively), it was noted that the USS SHANGRI-LA was 
steaming with Task Forces 38 and 37 approximately 150 miles 
east of Honshu island.  On September 16, 1945, the SHANGRI-LA 
anchored in Tokyo Bay, Honshu, which was noted as being about 
400 miles from Hiroshima and 550 miles from Nagasaki.  The 
USS SHANGRI-LA remained there until September 21, 1945, when 
it moved to Yokosuka, which was noted as being about 400 
miles from Hiroshima and 550 miles from Nagasaki.  The 
veteran was noted as serving on the SHANGRI-LA until December 
5, 1945.  It was concluded that the naval records did not 
document the veteran's presence at Hiroshima or Nagasaki 
during the American occupation of Japan.  

In July 1995 the veteran submitted a statement in which he 
contended he had a conversation with Admiral John S. McCain 
during which the strange appearance of the sky was noted.  
The veteran wrote that he was certain that Admiral McCain 
filed reports and writings regarding his observations of the 
Hiroshima and Nagasaki bomb detonations.  He also contended 
that, a small group, which included him, was sent ashore 
immediately following Japan's surrender to observe.  He 
contended that he was the first World War II serviceman to 
step onto Japan proper.  He assumed that his location was 
near Nagasaki.  

VA medical records from August 1994 through December 1996 
show treatment of a variety of disorders, including follow-up 
and treatment for the veteran's adenocarcinoma of the right 
kidney, status post radical right nephrectomy.  

In a statement submitted in September 1997, the veteran 
contended that the SHANGRI-LA had been ordered to monitor the 
bomb drops at Hiroshima and Nagasaki.  He indicated that the 
SHANGRI-LA was deep within the fallout range from these 
bombs.  He acknowledged that he was not part of the 
occupation force; however, he contended that he was part of a 
small group from the SHANGRI-LA that was sent ashore.  He 
again contended that he was among the first to step on to 
Japan proper.  He stated that he believed he came ashore in 
the area near Nagasaki and that he was there for about one 
week.  

In February 1999 the Defense Threat Reduction Agency (DTRA) 
specifically indicated that it had reviewed the deck logs of 
the SHANGRI-LA and found that the ship was approximately 150 
miles east of Honshu Island on the dates of the bombings 
(August 6 and 9, 1945), which was noted as being hundreds of 
miles from both cities.  It again noted that the SHANGRI-LA 
was anchored in Tokyo Bay from September 16 to September 21, 
1945, on which date it moved to Yokosuka until October 1, 
1945, when it departed to the United States.  It was 
concluded that available records indicated that the veteran 
was no nearer than several hundred miles to either city.  

In March 1999 a typewritten document titled "USS SHANGRI-LA 
(CV-38): DATES TO REMEMBER OF EVENTS WITH THIS FLATTOP," 
indicated that a landing party was sent into Japan on August 
19, 1945.  The source of this document is unspecified.  

In July 1999 the DTRA concluded that the SHANGRI-LA was 
approximately 1,250 nautical miles from Hiroshima the day the 
bomb was detonated there, and was in the same general area, 
approximately 1,310 nautical miles from Nagasaki when the 
bomb was detonated there.  It again noted subsequent 
locations of the SHANGRI-LA when it was anchored in Tokyo Bay 
and Yokosuka.  It was noted that both of these locations were 
about 440 miles from Hiroshima and 550 miles from Nagasaki.  
The DTRA concluded that the veteran had no potential for 
exposure to measurable radiation during his service aboard 
the USS SHANGRI-LA.  

In August 1999 the veteran submitted a letter in which he 
contended that the ship logs of the USS SHANGRI-LA 
demonstrated that they were bombing an area some 200 miles 
north of Hiroshima the day the bomb was detonated over 
Hiroshima.  The veteran contended that he was part of a 
landing party sent into Japan on August 19, 1945, and that 
such a landing party was noted in the ship logs.  He stated 
that he could not be sure where they were but that he 
believed he was in the outer area of Nagasaki.  He reported 
being picked up by a destroyer approximately three weeks 
later and having been taken back to the SHANGRI-LA in Tokyo 
Bay.  He also indicated that he had written a report from the 
August 19th landing party.  

In a letter dated in October 1999, the veteran contended that 
at least some of his records had either been burned or 
destroyed.  He again referred to a "ships log" which 
documented that his group was sent to Japan on August 19, 
1945.  He reported staying there for two or three weeks and 
having been brought back to the SHANGRI-LA by a destroyer.  

Criteria

General Service Connection Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  



The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

If not shown in service, service connection may be granted 
for malignant tumors if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999);  
38 C.F.R. §§ 3.307, 3.309 (1999).




Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  

Special Criteria Pertaining to Ionizing Radiation

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  There are certain types of cancer that 
are presumptively service connected specific to radiation-
exposed veterans.  38 U.S.C.A. § 1112(c) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.309(d) (1999).  

Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311 (1999).  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) (1999) 
when it is established that the disease diagnosed after 
discharge is the result of exposure to ionizing radiation 
during active service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a radiation-exposed veteran.  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2). 

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  

Section 3.311 essentially states that, in all claims in which 
it is established that a radiogenic disease first became 
manifest after service, and it is contended that the disease 
resulted from radiation exposure, a dose assessment will be 
made.  

The regulation provides a list of recognized radiogenic 
diseases in subsection 3.311(b)(2), and the regulatory time 
period when the diseases must become manifest.  38 C.F.R. 
§ 3.311(b)(5).  

In addition, subsection 3.311(b)(4) provides that, even if 
the claimed disease is not one that is already recognized as 
radiogenic under subsection 3.311(b)(2), the claim will still 
be considered, or developed, pursuant to 38 C.F.R. § 3.311 if 
the veteran cites or submits competent scientific or medical 
evidence that the claimed disease is radiogenic.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).


Analysis

The Board first notes that the veteran is not entitled to 
presumptive service connection based on 38 C.F.R. § 3.309(d).  
While the evidence establishes that the veteran has a 
presumptive disease included in section 3.309(d), it has not 
been established that he is a radiation-exposed veteran; 
i.e., the record has shown that he did not engage in 
radiation risk activity.  It has not been contended that he 
participated onsite in a test involving the atmospheric 
detonation of a nuclear device, and the DTRA has established 
that the veteran was not part of the occupation of Hiroshima 
or Nagasaki.  38 C.F.R. § 3.309(d)(2), (3) (1999).  

As to the second method of establishing service connection, 
the Board notes that an appellant is not required to submit a 
traditional well-grounded claim under 38 C.F.R. 3.311.  
Instead, VA has established special procedures to follow for 
those veterans seeking compensation for diseases related to 
exposure to radiation in service.  See Hilkert v. West, 
11 Vet. App. 200 (1998); Wandel v. West, 11 Vet. App. 200 
(1998); see also Johnson v. West, U.S. Vet. App. No. 97-1562 
(May 26, 1999) (non-precedential opinion).  For the 
adjudication of claims under section 3.311, the benefit-of-
the-doubt rule under section 3.103 shall apply.  38 C.F.R. 
§ 3.311(f) (1999).  

In this regard, the Board notes that the veteran has been 
diagnosed with adenocarcinoma of the right kidney; a dose 
assessment was provided; and cancer of the kidney is a 
radiogenic disease as defined in 38 C.F.R. § 3.311, thus 
providing a potential link between the radiation exposure and 
the current disability.  


The record shows that the RO requested dose information from 
the DTRA, which found that the veteran was not part of the 
occupation forces in Hiroshima or Nagasaki and that he had no 
potential for measurable radiation exposure.  Therefore, the 
Board is satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran with 
respect to his claim is required to comply with § 5107(a).  A 
referral to the Under Secretary for Benefits is not warranted 
in this instance because it has not been established that the 
veteran was exposed to ionizing radiation.  See 38 C.F.R. § 
3.311(b).

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claim as to its 
consideration and development under 38 C.F.R. § 3.311.

The probative medical evidence shows that the veteran was 
diagnosed with adenocarcinoma of the right kidney in March 
1994.  The veteran specifically alleged that he was exposed 
to radiation while aboard the USS SHANGRI-LA.  He also 
contends that he was part of a landing party that was sent 
ashore near Nagasaki.  

Notwithstanding the fact that cancer of the kidneys is listed 
as a radiogenic disease under § 3.311(b)(2)(xii), there is no 
competent, medical, or scientific evidence establishing that 
the veteran was exposed to ionizing radiation during his 
military service.  

The only competent medical evidence of record discussing the 
veteran's radiation exposure is against the claim.  In 
February 1995, February 1999, and again in July 1999, the 
DTRA concluded that the veteran was not part of the American 
occupation forces in Hiroshima or Nagasaki during the VA-
defined occupation period.  In July 1999, the DTRA concluded 
that he had no potential for exposure to measurable radiation 
during his service aboard the USS SHANGRI-LA.  

The veteran has contended that he was part of a landing party 
sent from the SHANGRI-LA to Japan and that he was one of the 
first servicemen to set foot on Japan proper following the 
surrender of the Japanese.  He has contended that he was near 
Nagasaki.  The veteran has acknowledged, and the DTRA has 
determined that he was not part of the American occupation 
forces.  Therefore, the provisions of section 3.311(a)(4) do 
not apply.  38 C.F.R. § 3.311(a)(4).  

Aside from his own statements, the veteran submitted a 
document entitled "USS SHANGRI-LA (CV-38): DATES TO REMEMBER 
OF EVENTS WITH THIS FLATTOP," in which a notation indicated 
that a landing party was sent to Japan on August 19, 1945.  

The Board concludes that the probative value of this evidence 
as well as the veteran's own statements is limited.  
Regarding the above-mentioned evidence, there is no 
indication as to who composed the document or as to its 
origin.  Nor does it specify who was part of the landing 
party sent into Japan, or, more specifically, whether the 
veteran was a part of that landing party.  In its review of 
the SHANGRI-LA's records, including the deck logs, the DTRA 
did not note that a landing party with the veteran was ever 
sent ashore.  It consistently noted the SHANGRI-LA's position 
as being at sea, several hundreds of miles away from 
Hiroshima and Nagasaki and over 100 miles away from the 
island of Honshu.  The SHANGRI-LA was not noted as coming 
ashore until September 16, 1945, when it anchored in Tokyo 
Bay, which was noted as being about 440 miles from Hiroshima 
and 550 miles from Nagasaki.  

The veteran's own accounts of his time ashore lack in 
probative value because they are vague and inconsistent.  The 
veteran has stated his assumption that his landing party was 
near Nagasaki but acknowledged that he did not know 
specifically where they landed.  More importantly, the 
veteran has provided widely divergent accounts of the amount 
of time he was in Japan as a part of the landing party.  In 
June 1994, the veteran wrote that the landing party was 
ashore for four or five days.  In September 1997, the veteran 
wrote that the landing party was ashore for about one week.  

In August 1999, the veteran stated that the landing party 
went ashore on August 19, 1945 and was picked up by a 
destroyer three weeks later and was taken back to the 
SHANGRI-LA where it was in Tokyo Bay.  In October 1999, the 
veteran reported that the landing party was sent into Japan 
on August 19, 1945 and that they stayed there for two or 
three weeks when they were picked up by a destroyer and 
delivered back to the SHANGRI-LA.  The DTRA confirmed that 
the SHANGRI-LA did not anchor in Tokyo Bay until September 
16, 1945, 29 days, or nearly one month, after August 19, 
1945, the date the veteran contends he went ashore on Japan 
proper.  

The veteran has contended that the ship logs show that the 
SHANGRI-LA was much closer to Hiroshima and Nagasaki than was 
determined by the DTRA.  However, the record indicates that 
the DTRA actually used the deck logs to establish the 
position of the USS-SHANGRI-LA.  Regardless, in October 1999 
the veteran himself only averred that the ship logs would 
show that that the SHANGRI-LA was as far as 200 miles north 
of Hiroshima the day the bomb was dropped.  

The veteran has contended that there should be records of 
Admiral McCain concerning his observations of the bombings of 
Hiroshima and Nagasaki.  He has also contended that records 
are missing or have been destroyed.  However, the DTRA and 
the National Personnel Records Center (NPRC) have made no 
indication in their searches of the veteran's service records 
that some or any of his records are missing or may have been 
destroyed.  

Therefore, the preponderance of the evidence is against the 
veteran's claim for service connection under 38 C.F.R. 
§ 3.311.  Davis v. Brown, 10 Vet. App. 209 (1997); Rucker, 
10 Vet. App. at 71.

The Board notes that service connection may be granted on a 
direct basis under 38 C.F.R. § 3.303(d) when it is 
established by competent evidence that the disease diagnosed 
after discharge is the result of exposure to radiation during 
active service.  Combee, 34 F.3d at 1044.  


As noted above, the record does not contain competent medical 
evidence of direct causation of the veteran's adenocarcinoma 
of the right kidney claimed to be the result of radiation 
exposure.  There are no medical opinions indicating a link 
between his adenocarcinoma of the right kidney and military 
service, including exposure to radiation.  

The Board notes that the above issue involves medical 
causation for which competent medical or scientific evidence 
is required.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (holding that a witness must be competent in order for 
his statements or testimony to be probative as to the facts 
under consideration).  

The veteran and his representative, as laypersons without 
medical knowledge, are not competent to offer opinions or to 
make such conclusions regarding medical causation.  King v. 
Brown, 5 Vet. App. 19, 21 (1993); Grottveit, 5 Vet. App. at 
93; Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Neither is the Board competent to make such a determination 
without supporting medical or scientific evidence.  Id.  
There is no competent, medical, or scientific evidence 
linking the veteran's current disorder and claimed inservice 
radiation exposure.  The only competent evidence of record 
that deals with the question of whether the veteran's cancer 
is related to inservice radiation exposure is against the 
claim.  The DTRA has concluded that the veteran had no 
potential for radiation exposure during his service.  

For these reasons and bases and following a complete review 
of the record, the Board finds that the evidence does not 
establish that the veteran's adenocarcinoma of the right 
kidney is related to his exposure to radiation during 
service.  Based upon a full review of the record, the Board 
finds that the evidence is not so evenly balanced as to 
require application of the benefit of the doubt in favor of 
the veteran.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).


ORDER

Entitlement to service connection for adenocarcinoma of the 
right kidney, status post radical right nephrectomy, as 
secondary to ionizing radiation, is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

